DETAILED ACTION
This Office action is in response to the applicant's filing of 08/31/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 1 is pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because:

Step 1:	The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “electronic platform” as recited in independent claim 1 encompasses an app or website which is not one of the four statutory categories.

Step 2A, Prong I: When assessed under Step 2A, Prong I, claim 1 is found to be directed towards an abstract idea. The rationale for this finding is explained below: Independent claim 1 recites an electronic platform for creating cinematic infomercials and facilitating real estate transactions. Under Step 2A, Prong I, claim 1 is directed to an abstract idea without significantly more, as they all recite a judicial exception. Electronic platform for creating cinematic infomercials and facilitating real estate transactions is considered to be an abstract idea, specifically, a) certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and b) mental processes; such as concepts performed in the human mind (for example, a merchant using a whiteboard can draw a cinematic infomercial and facilitate a real estate transaction). Other limitations to the claims include electronic platform for creating cinematic infomercials and facilitating real estate transactions. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claim 1 is directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claim 1 has recited the following additional elements: Electronic Platform. This additional element in claim 1 is not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. electronic platform, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, the claim remains directed towards an abstract idea. 
Step 2B: Claim 1 does not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe ”general-purpose processor”, ¶ [0067], for implementing the memory and processor, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2017/0256009 to Thorne.

With respect to Claim 1:
Thorne teaches:
An electronic platform for creating cinematic infomercials and facilitating real estate transactions (Thorne: ¶ [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2018/0096362 to Kwan for disclosing an e-commerce real estate marketplace and platform includes one or more systems and methods for facilitating all aspects of cross-border real-estate transactions. Included are one or more unique machine learning techniques that together with multiple data processing steps perform mathematical calculations and/or automated reasoning tasks that allow buyers, sellers, and third parties to execute satisfactory transactions in a secure and confidential enviro.11.111ent with complete certainty.
U.S. Publication 2009/0240550 to McCarty for disclosing a communication hub to facilitate one or more real estate transactions is provided. The commm1ication hub includes a memory to inventory available properties and a pool of appraisers, contracts, inspectors, and the like that may be scheduled via the communication hub to perform necessary or desired services. The communication hub further operates to initiate an escrow and title search for each inventoried or listed property to facilitate cash-out, trade-in, sale, or purchase of the inventoried or listed property.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 27, 2022